Citation Nr: 9910687	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  92-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae with sebaceous cyst of the neck, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served a period of active duty for training from 
June 1976 to September 1976 and had active military service 
from August 1978 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This case was remanded by the Board in January 
1994 for further development; it was returned to the Board in 
February 1999.


REMAND

The Board notes that the veteran's case was remanded in 
January 1994 to obtain any additional treatment records 
pertaining to his condition and to provide a VA examination.  
Some additional VA outpatient treatment records were obtained 
and associated with the record as well as private treatment 
records from T. L. Fisher, M.D.  The veteran was also 
afforded a VA dermatology examination in June 1997.  However, 
for reasons to follow, that examination was inadequate for 
rating purposes and not in compliance with the Board's 
January 1994 remand instructions.

The Board requested that the veteran undergo an examination 
to determine the exact nature of his dermatological 
condition.  The examiner was requested to address past 
diagnoses of acne versus pseudofolliculitis barbae, the 
present existence of facial cysts, and the nature, extent and 
severity of residual scarring from past surgical excision and 
drainage of those cysts.  Further the examiner was to make 
specific findings regarding function of the veteran's neck, 
jaw and face.  The June 1997 VA examiner reported, "There 
are several skin-colored papules and cysts on the cheeks and 
chin, multiple ice-pick scars are present on both cheeks."  
The diagnoses were pseudofolliculitis barbae and acne 
vulgaris.  There was no mention made of scarring from the 
pseudofolliculitis as opposed to the nonservice-connected 
acne, nor was there any reference to scars from past 
surgeries to drain the cysts.  Moreover, the examiner did not 
address whether the scarring is tender and painful on 
objective demonstration or whether it is poorly nourished and 
subject to repeated ulceration.  Further, the examiner did 
not address the function of the neck, jaw and face in light 
of the location and affect of the cysts.  Accordingly, the 
Board must remand the case for a new examination which is 
adequate for rating purposes.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board further notes that the RO had a very difficult time 
in communicating with the veteran in regard to performing the 
requested development.  The veteran failed to keep the RO 
apprised of changes in address during the pendency of this 
appeal and this lead to a long delay in the development of 
his claim.  The veteran failed to appear at several scheduled 
VA examinations because his notices were sent to incorrect 
addresses.  He also indicated that he had not received any 
private treatment for his disability and then submitted 
private treatment records in November 1998.  

VA has a duty to assist the veteran in the development of his 
claim for an increased rating.  However, that duty to assist 
is not a one-way street and the veteran "cannot passively 
wait for it [help] in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Woods v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Information regarding medical treatment for his 
condition and the information obtained from a current VA 
examination are the precise types of information needed to 
adjudicate the veteran's claim.  The veteran is advised that 
he must keep the RO informed of his correct mailing address 
so that prompt and proper development of his claim can occur.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  When the above development has 
been completed, the veteran should 
be afforded a VA examination by a 
dermatologist, if possible, to 
determine the exact nature of his 
dermatological condition.  In the 
examination report, the examiner 
should address past diagnoses of 
acne versus pseudofolliculitis 
barbae, along with current findings 
and express an opinion as to the 
proper diagnosis for the veteran's 
condition.  If there are two 
diagnoses (e.g. pseudofolliculitis 
and acne) the examiner is asked to 
express an opinion, if possible, as 
to the extent of the veteran's 
condition that is caused by his 
service-connected pseudofolliculitis 
as opposed to acne.  The present 
existence of facial cysts, and the 
nature, extent and severity of 
residual scarring from past surgical 
excision and drainage of those cysts 
should also be addressed.  The 
examiner is asked to comment upon 
any findings regarding any 
drainage/discharge from the cysts, 
to include comments as to whether 
there is any odor to any discharge.  
(Treatment record from Dr. Fisher 
reported foul smelling drainage).  
With respect to any service-
connected scarring, the examiner 
should indicate whether the scarring 
is tender and painful on objective 
demonstration and whether it is 
poorly nourished and subject to 
repeated ulceration.  Further, the 
examiner was to make specific 
findings regarding the extent, if 
any, to which the veteran's service-
connected disability affects the 
function of the veteran's neck, jaw 
and face.  The complete rationale 
for all opinions expressed should 
also be provided.  Unretouched 
photographs depicting the veteran's 
service-connected disability must 
also be taken and associated with 
the claims folder.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
the examiner for review.  The 
examination report is to reflect 
whether a review of the claims 
folder was made.

3.  Thereafter, the RO should review 
the claims folder and ensure that 
the above development actions, 
including the requested medical 
examination and opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of an 
increased rating for 
pseudofolliculitis barbae with 
sebaceous cyst of the neck.

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative an appropriate 
opportunity to respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


